DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/16/2022 has been entered. 
The following Notice of Allowability is in reply to the Response filed 5/16/2022 (“May Resp.”). In the May Resp., claims 1, 4-10, 13, 14, and 18-27 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement submitted on 5/11/2022 is in compliance with the provisions of 37 C.F.R. §§ 1.97 and 1.98 and has been considered by the examiner.

Response to Arguments and Amendments
Consistent with Applicant’s arguments (see May Resp. at 14-15), the amendments to at least independent claims 1, 10, and 14 distinguish over the prior art of record, and as a result, all previously presented claim rejections are withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stuart Shapley (62,680) and Michael Rodriguez (60,236) on 26 May 2022 and 31 May 2022, respectively.

The application has been amended as follows:
Claim 6, starting at about line 7 through the end of the claim, is changed to:
in response to the PMI indicating [[an]] the uplink precoder, applying the uplink precoder to the uplink data, and 
wherein the indication information further includes information that the PMI indicates the uplink precoder.
Claim 8, starting in line 1, is changed to “The method of claim 1, further comprising:”.
Claim 13, starting at about line 6, is changed to “transmitting the downlink data according to the second beam information, based on [[a]] the downlink precoder,”.
Claim 20, starting at about line 7, is changed to “in response to the PMI indicating [[an]] the uplink precoder, apply the uplink precoder to the uplink data, and”.

Allowable Subject Matter
Claims 1, 4-10, 13, 14, and 18-27 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record teaches or suggests, either alone or when combined, all of the limitations as they are recited as a whole in at least independent claims 1, 10, and 14.
Claim 1 is directed to a “method performed by a terminal”. Claim 10 is directed to a “method performed by a base station”. Claim 14 is directed to a “terminal comprising: at least one transceiver; and at least one processor operatively coupled with the at least one transceiver, where the at least one processor is configured to” perform functions virtually identical to the steps performed in the method of claim 1.
Claims 1 and 14 recite similar features. Therefore, taking claim 1 as a representative claim, none of the prior art of record teach or suggest at least a method in a terminal that includes “identifying first beam information for a downlink transmission beam of a base station, second beam information for an uplink reception beam of the base station, third beam information for a downlink reception beam of the terminal, and fourth beam information for an uplink transmission beam of the terminal, based on an uplink beam search and a downlink beam search,” where “the downlink transmission beam of the base station is different from the uplink reception beam of the base station, and wherein the downlink reception beam of the terminal is different from the uplink transmission beam of the terminal,” in addition to the other recited limitations. Similarly, claim 10 recites a method in a base station that includes “identifying first beam information for a downlink transmission beam of the base station, second beam information for an uplink reception beam of the base station, third beam information for a downlink reception beam of a terminal, and fourth beam information for an uplink transmission beam of the terminal, based on an uplink beam search and a downlink beam search,” where “the downlink transmission beam of the base station is different from the uplink reception beam of the base station, and wherein the downlink reception beam of the terminal is different from the uplink transmission beam of the terminal,” in addition to the other recited limitations.
Compare the following prior art with the noted claim features above, when taken with all other claim limitations: U.S. Patent Application Publication No. 2018/0102827, which describes determining transmission and reception beams but for a terminal in the uplink and a base station in the uplink, respectively, not for the beams as claimed; U.S. Patent Application Publication No. 2020/0067581, which describes sending beam identification information from a base station to a terminal, but not as specific as recited in the claims; and U.S. Patent Application Publication No. 2019/0289476, which describes configuration of beam pairs, but of transmit and reception beams that are the same, as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art discussed above in the Allowable Subject Matter section, but not relied upon for any rejection, is newly cited and considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571) 270-3413. The examiner can normally be reached Monday-Friday, 8:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA KADING/               Primary Examiner, Art Unit 2413